Citation Nr: 1419569	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-37 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability, to include arthritis, of the back, knees, and hips, claimed as due to anthrax inoculation. 

2.  Entitlement to an increased rating for residuals of a fracture of the proximal interphalangeal joint of the left little finger, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for major depressive disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to January 1987 and from October 2003 to February 2005, which included duty as an armored vehicle crewman in Iraq in support of Operation Iraqi Freedom.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  Based on review of the evidence of record, the Veteran's contentions, and the ultimate disposition of the claims herein, the claims for service connection on appeal have been consolidated as set forth above for the purpose of judicial efficiency 

In December 2013, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  The Veteran was also afforded a hearing at the RO before a Decision Review Officer in June 2010. 
 
As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file reflects VA clinical records dated through April 2013 documented to have been considered in the July 2013 supplemental statement of the case.  Also contained in the Virtual VA file is the transcript from the December 2013, a copy of which has been physically added to the record.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDINGS OF FACT

1.  Arthritis, or findings that can be indicative thereof, of the hips and knees were shown upon X-rays conducted within one year of separation from the Veteran's second period of active duty; resolving all doubt in the Veteran's favor, the findings of arthritis, or indicative thereof, within one year of service involved manifestations to a compensable degree.  

2.  Arthritis of the lumbar spine was shown upon X-ray within 13 months after separation from the Veteran's second period of active duty; resolving all doubt in the Veteran's favor, the Veteran has arthritis of the lumbar spine that is related to his combat service.  

3.  In a March 2012 statement, the Veteran withdrew his appeal with respect to the claim for an increased rating for residuals of a fracture of the proximal interphalangeal joint of the left little finger. 

4.  At the December 2013 hearing before the undersigned, the Veteran withdrew his appeal with respect to the claim for an increased rating for major depressive disorder.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the back, knees, and hips are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013) 

2.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the claims for increased ratings for residuals of a fracture of the proximal interphalangeal joint of the left little finger and major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c). 

In a March 2012 statement, the Veteran withdrew his appeal with respect to the claim for an increased rating for residuals of a fracture of the proximal interphalangeal joint of the left little finger.  At the December 2013 hearing before the undersigned, the Veteran withdrew his appeal with respect to the claim for an increased rating for major depressive disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the claims for increased ratings for residuals of a fracture of the proximal interphalangeal joint of the left little finger and major depressive disorder, and the appeal with respect to these issues must be dismissed.

II.  Service Connection Claims

In view of the favorable outcome of the claims for service connection on appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) need not be discussed. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as arthritis,  which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a wartime Veteran alleges he suffers disability due to an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 U.S.C.A. § 1154(b), however, applies only as to whether an injury or disease was incurred or aggravated at that time, i.e., in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service.  See Collette, Gregory, supra. The provisions of 38 C.F.R. § 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. 

App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs) from the Veteran's first period of active duty reflect treatment for low back strain in November 1986.  The STRs from the Veteran's second period of active duty reflect a "Statement of Medical Examination and Duty Status" dated in January 2005 documenting the Veteran incurring joint pain as a reaction to an anthrax inoculation.  Within one month of separation from the Veteran's second period of active duty in March 2005, VA X-rays showed arthritis of both hips and findings (calcifications) that can be indicative of arthritis in both knees.  A VA X-ray of the lumbar spine (the reports form which are contained in the Virtual VA file) within 13 months of separation from service in March 2006 showed arthritis in the lumbar spine.  

Given the x-ray evidence of arthritis of the hips, and findings that can be indicative of arthritis in the knees, within one year of service, service connection for arthritis of each knee and hip is warranted under the statutory and regulatory presumptions for "chronic" diseases listed at 38 C.F.R. § 3.309(a).  

In making the above determination, in light of the credible sworn testimony to the undersigned as to the nature of the disability in the knees and hips, including pain, within one year of service, it is reasonable to conclude that the arthritis shown or indicated within one year of service was to a compensable degree with application of the principles with respect to rating painful motion codified at 38 C.F.R. § 4.59.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (even if limitation of motion of the joint involved is noncompensable under the applicable diagnostic code, painful limited motion may be assigned a 10 percent rating).  All reasonable doubt in this regard has been resolved in the Veteran's favor.  See Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. 

App. 49, 54 (1990) ("[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for [V]eterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our [V]eterans,' has 'taken upon itself the risk of error' in awarding such benefits.")  

With respect to the back, while arthritis was not shown in the lumbar spine within one year of service, it was shown within 13 months of service, and the Veteran and his wife, to include in sworn testimony, have credibly asserted continuity of back problems from service to the present time.  In this regard, the Veteran is also competent to assert that he has had back pain from service to the present time.  Barr, Davidson, Kahana, supra.  Moreover, the Veteran testified that he suffered from back pain due to having to wear heavy armor during his duty in Iraq, assertions the undersigned also finds credible and consistent with his combat service as an armored vehicle crewman in Iraq in support of Operation Iraqi Freedom.  38 U.S.C.A. § 1154; See Collette, Gregory, supra. 

Unless the preponderance of the evidence is against a claim, it cannot be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Wise, Gilbert, supra.  From the above, it cannot be said that the preponderance of the evidence is against the claim for service connection for arthritis of the back; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for arthritis of the back is warranted.  Id.  

ORDER

The claim for an increased rating for residuals of a fracture of the proximal interphalangeal joint of the left little finger is dismissed. 

The claim for an increased rating for major depressive disorder is dismissed. 

Service connection for arthritis of the back is granted. 

Service connection for arthritis of each knee is granted. 

Service connection for arthritis of each hip is granted. 





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


